Citation Nr: 0119627	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran, who served on active duty from February 1956 to 
February 1976, died in October 1995.  The appellant is his 
widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran died from arteriosclerotic heart disease that 
was not shown to be present during, or until about 6 years 
following, his active service, nor is its post-service 
manifestation shown to be related to his active service.  

2.  At the time of the veteran's death, service connection 
was in effect for chondromalacia of the right patella with 
residuals of a meniscectomy, rated as 10 percent disabling; 
chondromalacia of the left patella, rated as 0 (zero) percent 
disabling; chronic bronchitis secondary to smoking, rated as 
0 (zero) percent disabling; and left maxillary sinusitis, 
rated as 0 (zero) percent disabling.  His service-connected 
disabilities were rated as 10 percent disabling on a combined 
basis.

3.  Arteriosclerotic heart disease was not shown to have 
resulted from or to have been worsened by any service 
connected disability.  



CONCLUSIONS OF LAW

1.  Fatal arteriosclerotic heart disease was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in active service, nor was it proximately 
due to or the result of any service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate discloses that the veteran died in 
October 1995 at the age of 55 from acute ventricular 
fibrillation due to arteriosclerotic heart disease.  No 
autopsy was performed.  When he died, service connection was 
in effect for chondromalacia of the right patella with 
residuals of a meniscectomy, rated as 10 percent disabling; 
chondromalacia of the left patella, rated as 0 (zero) percent 
disabling; chronic bronchitis secondary to smoking, rated as 
0 (zero) percent disabling; and left maxillary sinusitis, 
rated as 0 (zero) percent disabling.  

The appellant contends that nicotine addiction/dependence, 
stress, pain, depression, toxic chemical exposure in Vietnam, 
injured knees, obesity and lack of exercise occurred or 
developed during active service and caused the veteran's 
fatal arteriosclerotic heart disease.  


The veteran's service medical records show no complaint, 
finding or diagnosis of any cardiovascular abnormality.  
Clinical evaluations of the heart and vascular system during 
a general medical examination in February 1960 were normal.  
Blood pressure was 130/70.  X-ray examination of the chest 
was negative.  In May 1963, the veteran was seen for 
complaints of substernal chest pain.  Blood pressure was 
130/80.  Pulse was 68.  The heart had normal sinus rhythm 
without murmurs.  In May 1971, he underwent gingivectomy and 
osteoplasty for maxillary periodontitis.  In March 1973, he 
was seen for complaints of chest pain associated with blood 
pressure of 140/92 and slight dyspnea.  There was no history 
of cardiopulmonary disease.  Possible anginal syndrome was 
diagnosed.  In June 1974, occupational health exposure to 
toxic chemicals and toxic fumes was reported.  In November 
1974, he was seen for complaints of nerves and weight gain.  
He reportedly was under considerable emotional strain at his 
job, which involved mostly desk work and limited physical 
activity.  Weight gain in the previous two months was 
primarily related to nervous eating.  The retirement 
examination in March 1975 showed that pulse was 88 and 
regular.  Blood pressure was 120/80.  Chest X-ray and 
electrocardiogram were both negative.  Severe tooth and gum 
trouble in the past, treated, and without problems since, was 
noted.   Pain and pressure in the chest, shortness of breath 
and cough reportedly were due to smoking.  Recent weight gain 
(6 feet, 2 inches tall and 233 pounds) reportedly was due to 
his eating habits.  He had depression and excessive worry due 
to personal problems.  The clinical evaluations of the heart 
and vascular system were normal.  

On a VA cardiovascular examination in May 1976, the veteran 
had no dyspnea, orthopnea or cyanosis.  He showed no wheezing 
or labored breathing.  The color of his skin and membranes 
was termed good.  He had no complaints with reference to the 
heart.  The heart was not enlarged to percussion.  Heart 
sounds were of good quality with normal sinus rhythm.  Heart 
rate was slow, being about 48 per minute.  No murmurs were 
heard.  There was no neck vein distention nor dependent 
edema.  

Peripheral arterial pulsations were within normal limits.  
Blood pressure was 130/80.  X-ray examination of the chest 
was normal.  In response to specific questions, he stated 
that he had been smoking two packs of cigarettes a day since 
the age of 13, which was for the previous 23 years.  He 
reported that his wind was pretty good.  He occasionally 
choked and raised-up some yellow phlegm but he had never 
raised-up any blood.  During the examination of the 
respiratory system, he coughed once or twice, but there was 
no expectoration.  The chest wall was well developed with 
contour and mobility within normal limits.  There was normal 
fremitus and percussion resonance throughout.  On 
auscultation, there were some scattered sibilant and sonorous 
rales heard on deep inspiration but not in the expiratory 
phase of respiration.  No moist rales were made out.  It was 
felt that these abnormal findings were probably due to his 
excessive smoking for such a long period of time.  He was 
advised strongly to discontinue smoking entirely.  The final 
diagnoses included chronic bronchitis probably secondary to 
prolonged, excessive smoking.  

The veteran was hospitalized at a service department hospital 
in July and August 1982.  He complained of substernal 
tightness.  He stated that, eight to ten years prior to 
admission, he had had an episode of anterior chest tightness 
that had been diagnosed as secondary to tension.  In February 
1982, hypertension reportedly had been diagnosed and he had 
started antihypertensive medication.  He reportedly had 
smoked 1 to 1 1/2  packs of cigarettes a day for approximately 
30 years.  He was described as mildly obese.  Blood pressure 
was 140/100.  Electrocardiographic abnormalities were 
detailed.  He suffered a cardio-pulmonary arrest during this 
hospital stay, complicated by ventricular tachycardia and 
profound bradycardia, necessitating the insertion of a 
temporary pacemaker.  The discharge diagnoses were anterior 
myocardial infarction, obesity, and history of hypertension.  

Service department hospital records dated in January 1983 
show that the veteran had a solitary pulmonary nodule and 
organic heart disease.  He reportedly had a 45 pack per year 
cigarette smoking history (one to two packs a day for 30 
years), and 

he continued to smoke.  The nodule was of uncertain duration, 
unchanged from December 1982 when it was detected pursuant to 
a cardiac catheterization procedure, possibly consistent with 
granuloma, arteriovenous malformation or possibly primary 
malignancy.  He also had Class I angina.  Cardiac 
catheterization in December 1982 had revealed total left 
anterior descending coronary artery occlusion and diminished 
left ventricular function.  Organic heart disease of 
atherosclerotic etiology and Class I angina, status post 
myocardial infarction, was assessed.  He was strongly 
encouraged to stop smoking.  

Thomas J. Wool, M.D., submitted an echocardiography report on 
the veteran dated in May 1989.  The conclusions were 
suggestion of low cardiac output state, thickening of the 
aortic valve without stenosis, severe left ventricular 
dysfunction, and dilated left atrium.  Dr. Wool reported in 
June 1989 that cardiac catheterization revealed essentially 
single vessel disease with occlusion of the left anterior 
descending coronary artery in the proximal portion.  He had a 
50 percent narrowing of the circumflex coronary artery.  His 
ventricular function was termed extremely poor.  He 
reportedly remained at a high risk for sudden cardiac death 
secondary to a lethal arrhythmia.  Later in June 1989, Dr. 
Wool indicated that the veteran also had been plagued 
recently by congestive heart failure.  He reportedly had a 
massive left atrium.  His ventricle was markedly enlarged and 
severe hypokinetic.  Dr. Wool believed that the veteran had 
end stage ischemic cardiomyopathy.  It was remarked that 
those with his degree of cardiac dysfunction were fatigued by 
as little as answering the telephone.  

On a Civil Service Medical Examination in June 1989, it was 
shown that the veteran had severe dilated cardiomyopathy and 
was to undergo an evaluation for bypass.  He reportedly 
obviously could not perform any physical activities for a 
maintenance worker's job and the examiner recorded that the 
veteran should sit behind a desk with minimal activity.  


As indicated above, the veteran died in October 1995.

William P. Saliski, D.O., reported in June 1999 that smoking 
was a risk factor for atherosclerotic heart disease as well 
as chronic obstructive pulmonary disease.  Based on a review 
of medical records, the veteran reportedly had had two 
conditions related to smoking.  The first was severe dilated 
cardiomyopathy.  The other was a solitary pulmonary nodule 
that was located in his lung but never proven to be a 
malignancy.  If it was, it may have been related.  It also 
was reported that the veteran had emphysema that was directly 
related to cigarette use.  In summary, Dr. Saliski believed 
that the veteran's tobacco use caused him to have 
atherosclerotic heart disease ultimately causing dilated 
cardiomyopathy, chronic obstructive pulmonary disease and a 
probable solitary pulmonary nodule.  

A copy of a periodical was received in July 1999 containing 
an article that gingivitis may harm the heart.  

[redacted] reported in July 1999 that he served with 
the veteran from 1958 to 1960.  The veteran reportedly had 
been exposed to a lot of high-stress, 
life-threatening tasks to perform, including the handling of 
poisonous snakes for survival classes.  The veteran also had 
to perform mountain-climbing life-threatening training.  He 
also was caught up in the life-threatening habit of smoking.  
This reportedly was encouraged, accepted and more available 
than it was in the civilian population.  Mr. [redacted] stated 
that he was already addicted to nicotine when he assisted the 
veteran to smoke when "he could hardly tolerate it."  They 
were also given high fat and high cholesterol diets at the 
mess halls that caused obesity problems along with cardiac 
life-threatening diseases.  After Mr. [redacted] was no longer 
serving with the veteran, he reported knowing that the 
veteran continued in the life support field with exposure to 
life and health-threatening chemicals and 

exposure to cold arctic temperatures.  His service in Vietnam 
reportedly had also involved very high stress.  All the 
conditions the veteran had to serve under during his career 
reportedly had caused his fatal disease.  Mr. [redacted] also 
presented his 
post-service credentials as a certified alcohol and drug 
counselor.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where arteriosclerosis is manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  


In general, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic'.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober 
10 Vet. App. 488, 495 (1997).  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The record reflects that the veteran's period of active 
service included a tour of duty in Vietnam.  The regulations 
pertaining to Agent Orange exposure, now expanded to include 
all herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the 

Vietnam era and have a disease listed at 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6); see also McCartt v. 
West, 12 Vet. App. 164 (1999).  The specified diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  

The applicable regulations further provide that the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A precedential opinion by the VA General Counsel, clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence showed 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the VA General Counsel issued a clarification of this 
opinion, stating that the opinion did not hold that service 
connection would be established for a disease related to 
tobacco use if the affected 

veteran smoked in service.  Rather, the General Counsel 
stated that the opinion held that any disability allegedly 
related to tobacco use, which was not diagnosed until after 
service, would not preclude establishment of service 
connection.  However, it stated that it must be demonstrated 
that the disability resulted from use of tobacco during 
service, and the possible effect of smoking before or after 
service must be taken into consideration.  

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depended 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
determined that nicotine dependence may be considered a 
disease for VA compensation purposes. The determination as to 
whether a veteran is dependent on nicotine is a medical 
question.  

On July 22, 1998, the President of the United States signed 
the "Internal Revenue Service Restructuring and Reform Act of 
1998" into law as Public Law No. 105-206.  This law prohibits 
service connection of death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  However, this new section applies only to 
claims filed after June 9, 1998. 


For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Under Secretary of Benefits letter 20-97-14 (July 24, 1997); 
see also 38 C.F.R. § 3.310.  

Analysis

The service medical records do not reflect the presence of 
any sign or symptom of arteriosclerotic heart disease or any 
cardiovascular disease.  Blood pressure manifestations, chest 
X-ray, rate and rhythm, and electrocardiogram evidence 
compiled during active service do not disclose any pathology.  
It was noted on the retirement examination that the veteran 
was smoking cigarettes, and this had caused pain and pressure 
in the chest, shortness of breath and cough.  However, this 
is not shown to have involved any cardiovascular pathology, 
and no respiratory dysfunction was medically implicated in 
the veteran's demise.  Likewise, the service medical records 
do not reflect the development of any chronic disability 
associated with stress; generalized or chest pain; 
depression; chemical exposure, to include any Agent Orange 
exposure; obesity; lack of exercise; exposure to cold 
temperatures; and/or a diet high in saturated fat and 
cholesterol.  Treatment for periodontal disease is indicated, 
but not in relation to any cardiovascular abnormality.  

The postservice VA examination in May 1976 failed to disclose 
any pathology on a detailed cardiovascular evaluation.  
Chronic bronchitis was attributed to cigarette smoking, which 
the veteran was advised to stop.  The veteran presented a 
history of smoking since he was 13 years old, about 5 years 
prior to entry into active service. 


The next pertinent clinical record is when the veteran was 
hospitalized for substernal tightness in July 1982 and had a 
heart attack.  This record showed cardiovascular disease with 
hypertension for the first time.  Hence, the cardiovascular 
disease that resulted in the veteran's death is first shown 
approximately 6 years following the veteran's separation from 
active service.  Obesity was shown for the first time as 
well.  Cardiac catheterization in December 1982 confirmed 
organic heart disease with atherosclerosis.  The pulmonary 
nodule was first shown during this treatment period.  

It must be reiterated that the medical evidence does not show 
the presence of a cardiovascular disorder during service, and 
first indicates the presence of this disability in July 1982, 
or about 6 six years after the veteran separated from active 
service.  

While the veteran had served in Vietnam, arteriosclerotic 
heart disease is not a disease subject to presumptive service 
connection on the basis of Agent Orange exposure, nor does 
the medical evidence show that the veteran's arteriosclerotic 
heart disease was due to Agent Orange exposure or any other 
chemical exposure during active service.  Likewise, contrary 
to the appellant's contentions, the medical evidence does not 
show that the veteran's arteriosclerotic heart disease was 
caused by inservice stress; exposure to cold temperatures; 
weight gain; lack of physical fitness; cholesterol-laden 
diet; respiratory problem; depression; or pain, to include 
chest pain.  The veteran was treated for periodontitis during 
active service and the appellant has submitted an article 
indicating that gingivitis and heart disease are related, but 
there is no medical evidence in this case that any inservice 
periodontal disease of the veteran engendered 
arteriosclerotic heart disease years later.  

The appellant has contended that her husband's fatal 
arteriosclerotic heart disease was in some manner related to 
his inservice use of nicotine.  While her claim for 

service connection for the cause of he veteran's death was 
received in May 1998, her claim specifically alleging 
inservice tobacco use as a factor in the development of fatal 
arteriosclerotic heart disease was not presented until July 
1999.  This claim was subsequently considered by the RO as a 
separate matter, apart and distinct from the question of 
service connection for the cause of the veteran's death that 
had previously been adjudicated, and was followed by the 
appropriate development requisite for appellate review.  As 
noted above, claims for service connection of death or 
disability premised on the use of tobacco products must have 
been filed by June 1998.  In the instant case, the Board 
finds that, inasmuch as the appellant's claim on that basis 
was not filed until July 1999, any inquiry into whether 
tobacco use was related to the veteran's death is immaterial, 
and need not be pursued further.

With respect to the role service-connected disabilities 
played in the cause of the veteran's death, the Board notes 
that bilateral chondromalacia of the patellae is a 
musculoskeletal disability and the veteran died from 
arteriosclerosis heart disease, obviously a disease of a 
vital organ.  The rule is that, generally, minor service-
connected disabilities of a static nature or not materially 
affecting a vital organ would not be held to have contributed 
to death primarily due to unrelated disability.  In the same 
category would be service connected disease or injury of any 
evaluation, even 100 percent disabling, but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital bodily functions.  See 
38 C.F.R. § 3.312(c)(2).  Bilateral chondromalacia of the 
patellae that were service connected are not shown to have 
affected the heart and may be considered to have been  minor.  
Likewise, sinusitis is not shown to have affected the heart 
and was minor, static and quiescent.  Bronchitis affected the 
vital organs of the lungs but was also static and quiescent, 
without any demonstrated affect, as shown by medical 
evidence, on the heart or any impact on heart pathology at 
the time of death.  Neither Dr. Wool nor Dr. Saliski 
identified any lung involvement as a factor in the fatal 
advancement of arteriosclerotic heart disease.  Dr. Saliski 
specified chronic obstructive pulmonary disease as a 
significant condition, but did 

not identify any resultant impact on the advancement of 
arteriosclerotic heart disease.  Ultimately, there is no 
medical evidence showing that any service-connected 
disability either caused or worsened the fatal 
arteriosclerotic heart disease.  

The Board recognizes that the veteran had established service 
connection for bronchitis secondary to smoking.  This does 
not, however, mean that service connection had been 
established for smoking, or for nicotine use.  Rather, it 
means that service connection had been established for 
bronchitis; while smoking was identified as the etiology of 
that bronchitis, it does not raise the question of whether 
there was a relationship between smoking and the veteran's 
death, or whether service connection on a secondary basis due 
to smoking should be considered.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) was enacted, which 
provides new statutory requirements regarding notice to a 
claimant and his or her representative and specified duties 
to assist claimants in the development of their claims.  Upon 
careful review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
pertinent rating decisions, statement of the case and 
supplemental statement of the case, provided to both the 
appellant and her representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the appellant and her representative of the evidence 
necessary to substantiate her claim; in particular, the 
appellant and her representative are advised of the need for 
competent clinical evidence relating the cause of the 
veteran's death (arteriosclerotic heart disease) to an 
incident, injury, or disease of active service.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
claimant as plausibly relevant to her pending 

claim have been collected for review.  No further assistance 
is necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



